                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION

THE ESTATE OF LALIAH SWAYZER;                       )
SHADE SWAYZER; DIANE RUFFIN; and                    )
CHARLENE RUFFIN,                                    )
                                                    )
               Plaintiffs,                          )
                                                    )
v.                                                  )       Case No.:      16-CV-1703
                                                    )
DAVID J. CLARKE JR; et al.                          )
                                                    )
               Defendants.                          )


Defendants Gulsen, White, and Meine’s Memorandum of Law in Support of
                 Their Motion for Summary Judgment

       Defendants, Dr. Gulsen, Dr. White, and Nurse Katherine Meine 1, by their

undersigned counsel, provide the following memorandum of law in support of their

motion for summary judgment: 2




1RN Porlucas previously moved for summary judgment (ECF 126–132, 156–159, 163–166),
and rests upon the grounds set forth in that briefing. To the extent that Plaintiff argued that
additional discovery was needed as to RN Porlucas, Defendants point out that Plaintiff’s
medical expert, Dr. Vassallo, had no criticism of Porlucas in her report. Plaintiff’s correctional
expert, Mr. Ryan, agreed that he did not have any medical training and was not offering a
medical opinion. (J. PFOF ¶ 69).

2 As these Defendants have joined in the previously-filed joint summary judgment on
causation (ECF No. 300–06), they do not address causation in this memorandum, but believe
that summary judgment is additionally warranted based upon the arguments forwarded in
that motion. These Defendants have included a supplemental statement of facts that add
onto those provided with Defendants’ joint summary judgment motion on causation, and will
refer to their supplemental statement of facts as “GWM Add’l PSOF” with the initial
statement of proposed facts as “J. PFOF.”

                                           Page 1 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 1 of 28 Document 383
                                  I.      INTRODUCTION

      Plaintiffs have asserted a single deliberate indifference claim against these

Defendants. See Dkt. 313, at 26 (Section 1983 claim against “All Defendants”).

Their theory of Plaintiffs’ case is this: there was an unfortunate medical outcome in

the Milwaukee County Jail, so medical providers at the Jail must have been

deliberately indifferent.

      However, the competent evidence in this case reveals that these Defendants

provided (or, in the face of Ms. Swayzer’s repeated refusals, attempted to provide)

more than adequate medical care to Ms. Swazyer during the period of incarceration

at issue. The competent evidence in this case makes clear that Ms. Swayzer had the

capability and capacity to direct (or refuse) the care offered to her and her

pregnancy. Ms. Swayzer decided to refuse care and did not alert these Defendants

to any issues regarding her pregnancy. The actions of these Defendants were far

and away from anything that could be considered deliberate indifference. As a

result, this Court must award summary judgment in favor of these Defendants.

                            II.   STANDARD OF REVIEW


      II.A   General Considerations

       Summary judgment is appropriate when the pleadings, depositions, answers

to interrogatories, and admissions on file, together with any affidavits, show that

there is no genuine issue of material fact and the movant is entitled to judgment as

a matter of law.” FED. R. CIV. P. 56(c). The entry of summary judgment is not “a

disfavored procedural shortcut, but rather an integral part of the Federal Rules


                                       Page 2 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 2 of 28 Document 383
as a whole, which are designed ‘to secure the just, speedy, and inexpensive

determination of every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(citing FED. R. CIV. P. 1). “Summary judgment is not a discretionary remedy. If

the plaintiff lacks enough evidence, summary judgment must be granted.” Jones

v. Johnson, 26 F.3d 727, 728 (7th Cir. 1994); see also Celotex, 477 U.S. at 322.

      When reviewing motion for summary judgment, this Court views the

evidence and draws all reasonable inferences in light most favorable to the non-

movant. Walker v. Northeast Reg'l Commuter R.R. Corp., 225 F.3d 895, 897 (7th

Cir. 2000). That does not mean that this Court is “required to draw every requested

inference” but rather “only reasonable ones that are supported by the record.”

Omnicare v. UnitedHealth Group, Inc., 629 F.3d 697, 704 (7th Cir. 2011).

Furthermore, the non-movant cannot rely on ambiguous evidence, conclusory

allegations, or the hope that supporting evidence may turn up to resist a motion for

summary judgment. See Nowak v. St. Rita High Sch., 142 F.3d 999, 1002 (7th

Cir. 1998). “The mere existence of a scintilla of evidence in support of the

[nonmoving party’s] position will be insufficient.” Anderson, 477 U.S. at 252.

      Additionally, the non-movant’s failure to present proof on an essential

element of his case necessarily renders all other facts immaterial. Celotex, 447 U.S.

at 322–23. In short, summary judgment requires the non-movant to “put up or shut

up.” Porter v. City of Chicago, 700 F.3d 944, 956 (7th Cir. 2012).

      II.B. Specific Considerations with Respect to Plaintiff’s Deliberate
            Indifference Claim.

      Plaintiff forwards only a Section 1983 deliberate indifference claim

                                      Page 3 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 3 of 28 Document 383
against these Defendants. (ECF 146, at 23). The Seventh Circuit found that

Fourteenth Amendment standards applied to a pre-trial detainee’s claim for

medical deliberate indifference. See generally Miranda, 900 F.3d 335 (7th Cir.

2018). However, in this case, Ms. Swayzer was arrested for a violation of her

probation. See (GWM Add’l PSOF ¶ 84). As such, it is still the Eighth

Amendment, not the Fourteenth, that applies in this case, as Ms. Swayzer’s

probation was “‘following conviction.’” E.g., Collins v. Al-Shami, 851 F.3d 727,

731 (7th Cir. 2017); Lopez v. City of Chicago, 464 F.3d 711, 718–19 (7th Cir.

2006).

         To present a viable Eighth Amendment claim, Plaintiffs must demonstrate

that Ms. Swayzer had an objectively serious medical condition, and that these

Defendants were subjectively aware of—and consciously disregarded—a risk to her

health or safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994) (emphasis added).

Liability is individual and predicated upon an individual’s own actions. Brooks v.

Ross, 578 F.3d 574, 580 (7th Cir. 2009).

         Deliberate indifference also requires a culpable state of mind, akin to

criminal recklessness. Norfleet v. Webster, 439 F.3d 392, 397 (7th Cir. 2006)

(emphasis added). Mere negligence, or even gross negligence, does not constitute

deliberate indifference. Archie v. City of Racine, 847 F.2d 1211, 1219 (7th Cir. 1988).

The showing is, rather, “‘something approaching a total unconcern for [the

prisoner’s] welfare in the face of serious risks.’” Collins v. Seeman, 462 F.3d 757,

762 (7th Cir. 2006) (citations omitted). “It is not enough that there was a danger of



                                        Page 4 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 4 of 28 Document 383
which a prison official objectively should have been aware. ‘The official must both

be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the

inference.” Estate of Novack v. County of Wood, 226 F.3d 525, 529 (7th Cir. 2000)

(emphases added) (citation omitted).

      Accordingly, a claim of deliberate indifference cannot survive summary

judgment unless a litigant can present competent evidence that a medical

professional’s treatment decision was “such a substantial departure from accepted

professional judgment, practice, or standards as to demonstrate that the person

responsible did not base the decision on such a judgment.” Petties v. Carter, 836

F.3d 722, 729 (7th Cir. 2016). Indeed, in Whiting v. Wexford, the Seventh Circuit

found that a plaintiff’s lack of supporting expert testimony was considered fatal to

his claim that medical personnel were deliberate indifferent to his medical needs.

Whiting, 839 F.3d 658, 664 (7th Cir. 2016) (“Whiting doesn’t have any expert

testimony indicating that Dr. David’s infection diagnosis and concomitant

treatment plan departed from accepted medical practice, much less substantially

so.”) (emphases in original).


                                   III.    DISCUSSION


      III.A.        Plaintiff has failed to present a viable claim against Dr.
                    White.

      Dr. White did not directly treat Ms. Swazyer. (GWM Add’l PSOF ¶ 85). Dr.

White’s only direct involvement was a telephone call from Dr. Horton concerning



                                       Page 5 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 5 of 28 Document 383
Ms. Swayzer’s placement in the Special Needs Unit. (GWM Add’l PSOF ¶ 86). The

interaction between Dr. White and Dr. Horton was a professional courtesy. (GWM

Add’l PSOF ¶ 86). Dr. White was never made aware of any acute issues pertaining

to Ms. Swayzer. (GWMP Add’l PSOF ¶ 85). And, while Dr. White was not aware

that Ms. Swayzer was subsequently transferred from the Special Needs Unit to

Unit 4A of the Jail, Dr. White agreed that Ms. Swayzer’s subsequent placement in

Unit 4A would not have detrimentally affected the care provided to her. (GWM

Add’l PSOF ¶ 87). And, in fact, placement on Unit 4A did not ultimately impact the

mental or medical care provided to Ms. Swayzer. (GWM Add’l PSOF ¶ 87).

      As noted above, Section 1983 claims are premised upon individual liability.

Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009). Plaintiffs have provided no

cognizable basis that Dr. White was somehow deliberately indifferent in concurring

with the placement of Ms. Swayzer in the Special Needs Unit. Though Plaintiffs

attempt to take issue with subsequent treatment or placement decisions,

attempting to impute liability on Dr. White is an attempt to establish liability

impermissibly through a respondeat superior theory.

      To the extent that Plaintiffs have attempted to impute individual liability on

Dr. White for an alleged failure to supervise, they have provided no competent basis

for doing so. Plaintiffs are not psychologists, nor mental health directors at any jail

facility. Plaintiff’s expert, Dr. Vassallo, is an emergency room physician, and has

never worked inside a jail or prison, much less in a capacity of a mental health

director at a county jail. (J. PFOF 71); (GWM Add’l PSOF ¶ 124). Dr. Vassallo



                                      Page 6 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 6 of 28 Document 383
readily agreed that she would not provide day-to-day treatment to psychiatric

patients outside of the emergency department, and would defer to a psychiatric

consultant for mentally ill patients in the emergency room. (GWMP Addl’l PSOF at

¶¶ 125, 130).

      Dr. White’s name appears exactly twice in Dr. Vassallo’s report. (GWMP

Add’l PSOF ¶ 122). Specifically, Dr. Vassallo’s report attempts to assert—without

any support—that Dr. White was aware of a note written by Ms. Meine, and that

Dr. White herself failed to manage Ms. Swayzer’s mental health care. (GWMP Add’l

PSOF at Exh 3 p. 6 & 12). These conclusions are rendered without any explanation

or citation to underlying data or methodologies, and fail to meet the standards of

the Federal Rules of Civil Procedure and the Federal Rules of Evidence.

      The Federal Rules of Civil Procedure and relevant case law is exceedingly

 clear that an independent expert’s report needs to lay out, explicitly, all opinions

 the expert holds, the methodology used to generate those opinions, and the facts to

 which the expert applied the methodology. Fed. R. Civ. P. 26(a)(2)(B)(i) (“The

 report must contain: (i) a complete statement of all opinions….”) (emphasis added).

 “[E]xpert reports cannot be ‘sketchy, vague, or preliminary in nature’” and must be

 sufficiently complete “‘so as to shorten or decrease the need for expert depositions

 and thus to conserve resources.’” Chappel v. SBC-Ameritech, No. 05 C 7003, 2007

 U.S. Dist. LEXIS 51133, at *3 (N.D. Ill. July 13, 2007) (citing Salgado by Salgado

 v. Gen. Motors Corp., 150 F.3d 735, 741 n.6 (7th Cir. 1998). Broad statements and

 vague referrals simply do not cut it. Id. at *8. Neither does the failure to identify



                                       Page 7 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 7 of 28 Document 383
 specific facts or data considered by the expert with each proffered opinion. See

 Siburt v. U.S. Bank, No. 10-C-135, 2011 U.S. Dist. LEXIS 94531, at *11-13 (E.D.

 Wis. Aug. 23, 2011). “Talking off the cuff—deploying neither data nor analysis—is

 not an acceptable methodology.” Lang v. Kohl’s Food Stores, 217 F.3d 919, 924 (7th

 Cir. 2004). Additionally, a party cannot rely upon an expert’s subsequent

 deposition testimony as a vehicle to provide information or opinions that should

 have been included in the initial report. Lexington Ins. Co. v. Horace Mann Ins.

 Co., N.D. Ill. No. 11-C-2352, 2015 U.S. Dist. LEXIS 120061, at *27 (N.D. Ill.

 August 27, 2015).

      While Dr. Vassallo’s deposition was an impermissible tool to supplement her

insufficient report, the deposition was largely an exercise in the same. Dr. Vassallo

agreed that she did not read Dr. White’s deposition testimony and agreed that it

would have provided her with insight into Dr. White’s involvement with the patient.

(GWM Add’l PSOF ¶ 123). It was apparent that Dr. Vassallo was talking “off the

cuff” with respect to Dr. White’s involvement and care in this case. She admitted at

her deposition that she would defer to mental health providers in her job and let

slip that she had not reviewed any literature with respect to Dr. White or her role

as a mental health director. (GWM Add’l PSOF ¶ 127). Her report and subsequent

deposition is the very type of “sketchy, vague [and] preliminary” abstractions that

Rule 26 is designed to avoid.

      “Many times we have emphasized that experts' work is admissible only to the

extent it is reasoned, uses the methods of the discipline, and is founded on data.”



                                      Page 8 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 8 of 28 Document 383
Higgins v. Koch Development Corp., 794 F.3d 697, 705 (7th Cir. 2015) (upholding

District Court’s finding that physician expert was unqualified and granting

summary judgment). Dr. Vassallo’s opinion fails all three criteria. Her assertions

are revealed to be also exercises in speculation, which are insufficient to be deemed

relevant, admissible evidence. As such, this Court should disregard Plaintiffs’

attempt to use Dr. Vassallo to muddy the waters.

      Rather, as will be explained further below—and in the other summary

judgment motions filed by the defendants—Ms. Swayzer received appropriate

psychological care while in the mental health facility. While previously diagnosed

with psychiatric conditions, Ms. Swayzer was demonstrably competent (as

confirmed both by jail providers as well as providers from third-party hospitals) and

able to direct her own care. Ms. Swayzer was adequately followed by mental health

staff, who abided by Ms. Swayzer’s wishes to remain unmedicated while she was

pregnant. This was not only a decision that was within her purview as an

autonomous patient, but a reasonable one given her competency and concerns with

pregnancies and drug interactions. Ms. Swayzer continued to have the capacity and

knowledge to request care if she required throughout her period of incarceration.

(GWM Add’l PSOF ¶ 134), and the treatment offered by mental health staff at the

facility was within the standard of care. (GWM Add’l PSOF ¶ 135). Given that, and

given Dr. White’s limited role in this case, Plaintiffs have provided no competent,




                                      Page 9 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 9 of 28 Document 383
articulable evidence that Dr. White was deliberately indifferent to Ms. Swayzer.

Summary judgment is undeniably warranted in Dr. White’s favor. 3

       III.B.          Plaintiff has failed to present a viable deliberate
                       indifference claim against Nurse Katherine Meine.

       Certified Nurse Midwife Katherine Meine attempted on several occasions to

assess and care for Ms. Swayzer’s and her pregnancy; after several refusals, Ms.

Meine referred Ms. Swayzer to an outside provider as an alternative attempt to

deliver care. Plaintiffs allege that Ms. Meine was somehow deliberately indifferent

through these efforts. Before turning to Ms. Meine’s attempts to deliver care to Ms.

Swayzer, a background discussion of Ms. Swayzer’s pregnancy and mental health

status is important.

       III.B.1.        Background regarding Ms. Swayzer’s pregnancy and applicable
                       standard of care

       Ms. Swayzer was arrested on July 6, 2016; as she was pregnant, she was sent

to Columbia St. Mary’s Hospital for medical clearance. (J. PFOF ¶ 5).

       At the time that Ms. Swayzer was arrested, she was approximately 36 weeks

pregnant (GWM Add’l PSOF ¶ 88). Ms. Swayzer had previously (and successfully)

borne two children to term. (GWM Add’l PSOF ¶ 89). Ms. Swayzer had previously

presented to medical providers at Aurora Health Care in June 2016 due to concerns

that she had regarding her pregnancy. (GWM Add’l PSOF ¶ 90). Ms. Swayzer’s



3
 To the extent that Plaintiffs attempt to raise a deliberate indifference count against Dr. White in
Count II, that claim should also fail. Count II is a Monell claim, which, as Dr. Horton has aptly
pointed out, cannot be asserted against an official personally, but rather against the corporate
defendant. E.g., Kentucky v. Graham, 473 U.S. 159, 163 (1985) (Monell claim is not brought against
individual officer); see also generally ECF No. 343 at 23–27 (Dr. Horton’s Memorandum in Support of
Summary Judgment, providing additional supporting examples).

                                           Page 10 of 28

     Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 10 of 28 Document 383
concerns were determined to be unfounded, and she was observed to have a stable

pregnancy. (GWM Add’l PSOF ¶ 92). On June 26, 2016, Ms. Swayzer was provided

discharge information that advised her to contact medical professionals if adverse

or warning signs arose. (GWM Add’l PSOF ¶ 92). Ms. Swayzer also advised

providers at Aurora Health Care that while she had been provided the medication

risperidone for her mental health, she had stopped taking it, and that decision was

approved by her behavioral health provider. (GWM Add’l PSOF ¶ 92).

      After her arrest and transport to Columbia St. Mary’s Hospital on July 6th,

Ms. Swayzer initially refused to provide answers to providers at the Hospital, and

also refused fetal monitoring. (GWM Add’l PSOF ¶ 93). Ms. Swayzer’s decision to

refuse assessment and care was accepted and allowed by the providers at Columbia

St. Mary’s. (GWM Add’l PSOF ¶ 94). Ultimately, Ms. Swayzer decided to allow

monitoring, which demonstrated that her pregnancy still continued to proceed

normally. (GWM Add’l PSOF ¶ 95).

      The national standard for pregnancies like Ms. Swayzer’s is a preventative

checkup once a week. (J. PFOF ¶ 15); (GWM Add’l PSOF ¶ 96). The check-up is to

check fetal heart rate, examine the size of the uterus, and take a subjective history

from the patient regarding any developments that the patient may have noticed

during the interim. (GWM Add’l PSOF ¶ 97). The standard of care allows for

flexibility on the weekly checkups, and the check-ups are not considered acute,

urgent, or emergent situations. (GWM Add’l PSOF ¶ 98). The standard of care does

not require that fetal vital signs, or provider observation, must be provided daily. (J.



                                      Page 11 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 11 of 28 Document 383
PFOF ¶ 15). The patient’s involvement and cooperation play a large role to advise

providers of changes or conditions in their pregnancy, and it is the patient’s own

decision to determine whether they want to seek provider examination or

intervention. (GWM Add’l PSOF ¶ 99).

      III.B.2.      Background regarding Ms. Swayzer’s mental health history and
      applicable standard of care.

      Ms. Swayzer had a mental health history of schizophrenia (paranoid type) at

the time of her incarceration in July 2016. (GWM Add’l PSOF 100). Females with

schizophrenia may have episodes of psychosis, but many women with schizophrenia

go into remission and do not require medications for long periods of time. (GWM

Add’l PSOF 101). In Ms. Swayzer’s case, her mental health diagnoses did not render

her incompetent to make decisions concerning her care or with respect to her

pregnancy. (GWM Add’l PSOF ¶ 102).

      Indeed, immediately prior to her incarceration, Ms. Swayzer demonstrated

sufficient capacity to advocate and make decisions for her medical and mental

health care—decisions which were respected by outside providers. (GWM Add’l

PSOF ¶ 103). Ms. Swayzer made an articulated decision not to take antipsychotic

medication because of potential harm to her child, a decision that is echoed by many

pregnant females with schizophrenia. (GWM Add’l PSOF at ¶ 104–05). In such

instances, without an active showing of psychosis or incompetency, allowance of a

pregnant female with schizophrenia to refuse antipsychotic medication is acceptable

and in accordance with best medical practices. (GWM Add’l PSOF at ¶ 106).




                                     Page 12 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 12 of 28 Document 383
      During her incarceration at the Milwaukee County Jail, Ms. Swayzer

demonstrated the ability to make autonomous decisions concerning herself and her

pregnancy. (GWM Add’l PSOF at 107). On July 6, 2016, Ms. Swayzer was seen by

PSW Camarata and was observed to be alert and oriented at this time, agreeable,

cooperative, coherent with logical thought processes, and stable for general

population. (J. PFOF ¶ 12). On July 7, Ms. Swayzer was seen by RN Fred Porlucas,

who also observed her to be cooperative, responsive, and coherent. (J. PFOF ¶ 13).

      On July 8th, Ms. Swayzer was seen by psychiatrist Dr. Negrette. (J. PFOF ¶

25). Ms. Swayzer was pleasant and calm, and there was no overt evidence of

psychosis, mania or manic behaviors. (J. PFOF ¶ 25). She was linear and goal

directed, and denied psychotic symptoms, denied hearing things, and denied

thought disorder symptoms. (J. PFOF ¶ 25). Ms. Swayzer had no acute mental

health symptoms on July 8, 2016 and Dr. Negrette’s plan was to follow up as needed

while she remained in custody. (J. PFOF ¶ 31). Ms. Swayzer was also seen by PSW

Kristen Rector on July 8th, and was coherent and had logical thought processes.

(Dkt. 303-1 at 49). On July 13, 2016, Ms. Swayzer was subsequently seen by Case

Manager Rebecca Goss. (J. PFOF ¶ 43). Ms. Goss noted that Ms. Swayzer was alert,

able to communicate, and did not advise of any case management needs—Ms.

Swayzer was also advised of how to access mental health services. (J. PFOF ¶ 43).

Ms. Swayzer was later seen on July 13th by Mental Health Clinician Steven

Schmid. (J. PFOF ¶ 44). Ms. Swayzer was observed to be alert and oriented, and

laying on her bunk reading; she denied any need for mental health intervention. (J.



                                     Page 13 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 13 of 28 Document 383
PFOF ¶ 44). There was no showing that Ms. Swayzer was acutely psychotic at any

point in time prior to her delivery on July 14th. And—putting aside the

insufficiencies of her report—Dr. Vassallo admitted that she could not determine if

Ms. Swayzer was actively psychotic within the Milwaukee County Jail. (GWM Add’l

PSOF ¶ 126). For her part, Ms. Swayzer agreed that she was “with it” while she was

in the jail. (GWM Add’l PSOF ¶ 108). All competent evidence demonstrates that Ms.

Swayzer continued to demonstrate the capacity and capability to make treatment

decisions for herself and her pregnancy, and to advocate for her needs if necessary.

      III.B.3 Nurse Meine unquestionably attempted to provide Ms. Swayzer with
      appropriate prenatal care and was not deliberately indifferent to Ms. Swayzer’s
      needs.

      The foregoing backdrop serves to highlight Nurse Meine’s provision of

reasonable and competent care to Ms. Swayzer during her period of incarceration in

July 2016.

      A recitation of Ms. Meine’s care shows repeated attempts to assist Ms. Swayzer
      with her pregnancy.

      On July 7, 2016, Ms. Meine met with Ms. Swayzer and Ms. Swayzer informed

Meine that she was 8 months pregnant and due in the middle of August 2016; this

meant Shade was either 35 or 36-weeks pregnant. (J. PFOF ¶ 14). Ms. Swayzer

informed Ms. Meine that the baby was fine and moving, that she was receiving

prenatal care, and denied any contractions, leaking, or bleeding. (J. PFOF ¶ 16).

      However, Ms. Swayzer refused to allow Ms. Meine to perform a physical

prenatal assessment, including taking vital signs or observing the baby’s fetal heart

tones, and refused to sign a form documenting her refusal. (J. PFOF ¶ 17). Ms.


                                     Page 14 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 14 of 28 Document 383
Meine documented the refusal and had a witness to the refusal. (J. PFOF ¶ 17). Ms.

Meine informed Ms. Swayzer of preterm labor precautions and the risks of refusing

the physical evaluation including stillbirth, death, long-term disability, preterm

birth, or other complications causing damage or death to Ms. Swayzer or the baby.

(J. PFOF ¶ 18). Ms. Meine also informed Ms. Swayzer to report contractions

occurring every ten minutes for more than an hour, or any leaking, fluids, bleeding

that she could not explain, or if Ms. Swayzer did not feel the baby move for more

than a couple of hours. (J. PFOF ¶ 19). Indeed, Ms. Swayzer had previously

demonstrated this knowledge and ability when she decided to seek help at Aurora

Health for potential complications of her pregnancy. (GWM Add’l PSOF ¶ 90).

      Ms. Meine further informed Ms. Swayzer that if she had complications such

as contractions, bleeding, leaking fluids, the baby not moving—and if she reported

them to the healthcare staff—she would be sent out of the Jail for an appointment

with an outside provider. (J. PFOF ¶ 20). In doing so, Ms. Meine was aware that

Ms. Swayzer had been assessed the day before at Columbia St. Mary’s. (J. PFOF ¶

21). Based upon her limited assessment and knowledge of prior medical history, Ms.

Meine determined that Ms. Swayzer was not experiencing any acute obstetric issues

that required immediate or emergent care on July 7, 2016. (J. PFOF ¶ 24; GWM

Add’l PSOF ¶ 112).

      Ms. Meine came up with a treatment plan for Shade: to be seen once a week

given the gestational age of Shade’s baby, and for an evaluation by Mental Health.

(J. PFOF ¶ 22). Ms. Meine also asked for an expedited acquisition of Ms. Swayzer’s



                                     Page 15 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 15 of 28 Document 383
medical records, which confirmed the treatment plan. (J. PFOF ¶ 23). As noted

above, Ms. Swayzer was subsequently seen by Dr. Negrette the next day (July 8th)

and was observed to be linear and goal directed and without acute mental health

needs. (J. PFOF ¶ 25–26). Ms. Swayzer was seen by Nurse Karen Gray on July 8th

as well, and Ms. Swayzer refused Nurse Gray’s attempt at a physical assessment

and fetal heart tone check. (J. PFOF ¶ 32). Ms. Swayzer also refused to be seen by

Dr. Gulsen on July 8th. (J. PFOF ¶ 33).

      Ms. Meine’s next encounter with Ms. Swayzer occurred on July 11th. (J.

PFOF ¶ 35). At that time, Ms. Swayzer informed Meine that her baby was fine and

moving, and she denied that she was having contractions, leaking, or bleeding. (J.

PFOF ¶ 35). Ms. Swayzer again refused to allow Ms. Meine to perform a physical

exam or listen to the baby’s fetal heart tones. (J. PFOF ¶ 35). Ms. Meine repeated

the labor precautions and instructions she had previously provided Ms. Swayzer,

including the need to report contractions, leaking, bleeding, or the baby not moving,

and that by not getting a physical examination it could mean they missed

something regarding the baby. (J. PFOF ¶ 36). Based upon Ms. Swayzer’s

statements and her own observations, Ms. Meine again determined that Ms.

Swayzer was not experiencing obstetric complications. (J. PFOF ¶ 37; GWM Add’l

PSOF ¶ 113).

      Ms. Meine then consulted with Dr. Horton concerning Ms. Swayzer’s refusals

of care. (J. PFOF ¶ 38). They agreed to arrange for an outside referral for a further

checkup within one week’s time, to see if Ms. Swayzer would be receptive to another



                                     Page 16 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 16 of 28 Document 383
provider. (J. PFOF ¶ 38). Ms. Meine also contacted Dr. Negrette to ensure that Dr.

Negrette was aware that Ms. Swayzer was still in the facility for purposes of follow

up. (GWM Add’l PSOF ¶ 114). Ms. Meine was never aware of any obstetrical

complications with respect to Ms. Swayzer prior to the July 14th delivery. (GWMP

Add’l PSOF ¶ 115). And, while Ms. Swayzer was located on Unit 4A for parts of her

incarceration, Ms. Meine was not impacted in the delivery of care to Ms. Swayzer.

      Ms. Meine’s efforts were anything but deliberately indifferent.

      The foregoing, in combination with the efforts of other medical providers as

discussed here and in Defendants’ joint motion on causation, demonstrates that Ms.

Meine and other providers at Milwaukee County Jail were acting responsibly and

professionally when interacting with Ms. Swayzer and her pregnancy. To try and

overcome this reality, Plaintiffs have attempted to forward expert opinion from Dr.

Vassallo concerning Ms. Meine’s care. However, Dr. Vassallo’s opinion leaves much

to be desired, and should be disregarded by the Court. E.g., Higgins, 794 F.3d at

705 (7th Cir. 2015).

      As an initial matter, Dr. Vassallo admitted during her deposition that she is

not competent to opine on the standard of care for day-to-day obstetrical care—she

would defer to a midwife (such as Ms. Meine) or an obstetrician with respect to such

issues. (GWM Add’l PSOF ¶ 130). Dr. Vassallo admitted during her deposition that

she was not familiar with American College of Obstetrician and Gynecologist

(“ACOG”) guidelines for pregnancy and did not do any research to apprise herself of

the standards for pregnant women at Ms. Swayzer’s pregnancy stage, including



                                     Page 17 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 17 of 28 Document 383
standards for follow-up with respect to those individuals. (GWM Add’l PSOF ¶ 131).

Indeed, Dr. Vassallo’s report offers no methodology or thought process to support

the inflammatory and conclusory allegations that she levels against Ms. Meine.

Rather, Dr. Vassallo claimed during her deposition that she was relying on

“common sense” to critique Ms. Meine’s care. (GWM Add’l PSOF ¶ 132). This

reality, in and of itself, vitiates Dr. Vassallo’s ability to competently articulate an

expert opinion respect to Ms. Swayzer’s obstetrical care.

      Furthermore, Dr. Vassallo’s critique is based upon Ms. Swayzer’s supposed

mental illness. Id. Dr. Vassallo’s contentions are unsupported by the record. First,

as previously discussed, Dr. Vassallo deferred day-to-day physiatric treatment to

psychiatrists, such as Dr. Negrette. Second, as previously noted, Dr. Vassallo was

unable at her deposition to back up her assertion that Ms. Swayzer was psychotic

and unable to engage in decision-making for herself. Dr. Vassallo also could not

articulate the applicable guidelines concerning follow-up care that would apply to

Ms. Swayzer’s stage of pregnancy. Once again, Dr. Vassallo’s opinion was revealed

to be a vague, sketchy, off-the-cuff diatribe that the federal courts have singularly

rejected as appropriate expert commentary. Lang, 217 F.3d at 924 (7th Cir. 2004).

      In any event, Dr. Vassallo’s testimony is insufficient to allow Plaintiffs to

proceed forward. Under the Eighth Amendment, “medical professionals . . . are

entitled to deference in treatment decisions unless no minimally competent medical

professional would have so responded under the circumstances at issue.” McGee v.

Adams, 721 F.3d 474, 481 (7th Cir. 2013) (emphasis added). “A difference of opinion



                                       Page 18 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 18 of 28 Document 383
as to how a condition should be treated does not give rise to a constitutional

violation.” Garvin v. Armstrong, 236 F.3d 896, 898 (7th Cir. 2001) (emphasis added).

At most, Plaintiffs have presented a disagreement as to the care that Ms. Meine

provided or attempted to provide to Ms. Swayzer.

      As noted above, mental health providers and expert witnesses have

confirmed that Ms. Swayzer was competent and able to accept or refuse care during

the period at issue. See supra. Similarly, multiple experts have agreed that medical

personnel at Milwaukee County Jail were right to accept Ms. Swayzer’s decisions to

refuse care. (GWM Add’l PSOF ¶ 136, 138, 145).

      Specifically, Dr. Edwards, a Professor at the University of Oklahoma’s

College of Medicine and Chief of the University of Oklahoma’s Section of Maternal–

Fetal Medicine, opined that, given 1.) Ms. Swayzer’s statements to providers, 2.)

Ms. Swayzer’s demonstrated ability to advocate for her care, and 3.) outward

presentation as an uncomplicated 37-week pregnancy meant that A.) Ms. Meine’s

attempts to provide once-weekly checks was appropriate, as was B.) her acceptance

of Ms. Swayzer’s decisions to refuse, and C.) her ultimate attempt to refer Ms.

Swayzer to an outside provider. (GWM Add’l PSOF ¶ 139). Dr. Vanjani, a board-

certified Obstetrician and Gynecologist who has provided service to incarcerated

pregnant females, also concurred with Dr. Edwards’s opinion that one-week checks

were warranted, that Ms. Swayzer had the right to refuse care, and that providers

appropriately attempted to provide care on multiple instances. (GWM Add’l PSOF

146–148). In fact, Dr. Vanjani noted that the providers at the Jail “made great



                                     Page 19 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 19 of 28 Document 383
efforts to provide prenatal care to Ms. Swayzer” and “went above the community

standard to try to provide prenatal care to Ms. Swayzer.” (GWM Add’l PSOF at ¶¶

147–148). Plaintiffs did not rebut the opinions presented by Professor Edwards and

Dr. Vanjani. (J. PFOF at 84). Plaintiffs cannot dispute that, extending all potential

credit to Dr. Vassallo, the situation before this court, is at most a dispute over

medical judgment. This is insufficient for a deliberate indifference claim. Garvin,

236 F.3d at 898 (7th Cir. 2001)

      Plaintiffs’ contentions slip further away when reviewing applicable case law

concerning the context of this case. As this Court is aware, Ms. Swayzer was “not

entitled to demand specific care” under the Eighth Amendment. Forbes v. Edgar,

112 F.3d 262, 267 (7th Cir. 1997). And, medical professionals cannot be deliberately

indifferent under the Eighth Amendment where the patient has decided to refuse

care. E.g., Pinkston v. Madry, 440 F.3d 879, 892 (7th Cir. 2006); Blankenship v.

Birch, 590 Fed App’x 629, 633 (7th Cir. 2014). Here, there is documented evidence

by providers of Ms. Swayzer’s repeated decisions to refuse care—and it was her

right to do so. However, her decision to refuse care vitiates her ability to now claim,

in hindsight, that medical providers should have done something differently. Thus,

Ms. Meine’s multiple attempts to see Ms. Swayzer and her attempt to try an

alternative provider not only went above the community standards, they well

exceeded Eighth Amendment requirements in the situation.

      While Defendants have pursued a dispositive motion on causation, some

additional discussion is warranted with respect to Ms. Meine. Since Plaintiffs have



                                      Page 20 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 20 of 28 Document 383
no articulated theory as to how Ms. Swayzer’s child passed away, they also

axiomatically have no articulated theory as to how Ms. Meine’s conduct proximately

caused such an outcome. This is extremely important, not just with respect to

proximate cause generally, but especially in respect to the practice of medicine. As

the Seventh Circuit has noted, “[p]hysicians do not practice with a crystal ball in

hand.” Sanville v. McCaughtry, 266 F.3d 724, 736 (7th Cir. 2001).

      Professor Edwards and Drs. Hanus and Dr. Vanjani have articulated that

Ms. Swayzer presented to Ms. Meine as an uncomplicated 36-week pregnant female

with the capacity to advocate and refuse care as she saw fit. Ms. Swayzer did not

advise, nor did Ms. Meine observe, any obstetrical complications which would

require deviation from the standard of care. As previously noted, the standard of

care for Ms. Swayzer indicated once-weekly check-ups of a non-urgent, non-

emergent nature. Ms. Swayzer was seen multiple times within that one-week period

and did not complain of complications, nor did she contact medical providers before

the delivery to advise them of potential issues. Accordingly, both Professor Edwards

and Dr. Vanjani have opined that, based upon the presentation of Ms. Swayzer to

staff at Milwaukee County Jail, there was no reasonable basis for providers to have

been aware of a complication. (GWM Add’l PSOF ¶ 140, 141, 149). Obstetric care is

reliant upon the mother’s compliance and cooperation to detect potential

complications. Even had Ms. Swayzer allowed assessments or advised of a chance in

her pregnancy, it is unknown whether intervention could have occurred and been

successful in this case. (GWM Add’l PSOF ¶ 11, 143, 150). Not only does this



                                     Page 21 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 21 of 28 Document 383
militate against a deliberate indifference claim in the first place, but it also means

that Plaintiffs accordingly unable to develop a competent proximate cause theory

with respect to Ms. Meine. Estate of Novack, 226 F.3d at 529 (7th Cir. 2000) (“‘The

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and [s]he must also draw the inference.”)

(citation omitted). In other words, since Plaintiffs are unable to articulate the cause

of death, how are they able to articulate a causal nexus of that death with respect to

any provider? Summary judgment must accordingly be warranted. Whitlock v.

Brueggeman, 682 F.3d 567, 582 (7th Cir. 2012) (“’Just as there is no common law

tort without injury, there is no constitutional tort without injury.”); see also e.g.,

Walker v. Peters, 233 F.3d 494, 502 (7th Cir. 2000) (granting summary judgment for

defendants where inmate could only speculate that refusals to provide treatment

caused injury).

      III.C. Dr. Gulsen likewise unquestionably attempted to provide Ms.
      Swayzer with appropriate prenatal care and was not deliberately
      indifferent to Ms. Swayzer’s needs.

      Dr. Gulsen’s attempt to meet with and assess Ms. Swayzer overlapped

attempts by other providers to also engage with Ms. Swayzer. On July 8, 2016, Dr.

Gulsen attempted to conduct an exam of Ms. Swayzer, but, as with other providers,

was rebuffed. (J. PFOF ¶ 33). At the time, Dr. Gulsen had reviewed prior notes from

Nurse Meine, other mental health providers, and prior hospital records. (J. PFOF ¶

34). Dr. Gulsen was also aware that the standard of care indicated weekly visits for

pregnant patients at Ms. Swayzer’s stage of pregnancy. (J. PFOF ¶ 34). As Ms.



                                       Page 22 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 22 of 28 Document 383
Swayzer appeared stable, and had the right to refuse care, Dr. Gulsen was not

concerned about Ms. Swayzer’s refusal. (J. PFOF ¶ 33).

      Dr. Gulsen attempted to assess Ms. Swayzer on July 12th. (J. PFOF ¶ 40).

Ms. Swayzer again refused an examination. (J. PFOF ¶ 40). Dr. Gulsen advised Ms.

Swayzer of the potential consequences with respect to refusal, and Ms. Swayzer

responded with, “I know, I know. I don’t need to see you. I am ok. I know myself and

my baby.” (J. PFOF ¶ 40). Ms. Swayzer advised Dr. Gulsen that her baby was

moving. (J. PFOF ¶ 40). Ms. Swayzer refused to allow Dr. Gulsen to further assess

her and refused to sign a refusal of treatment form. (J. PFOF ¶ 40). As Ms. Swayzer

advised Dr. Gulsen that the baby was moving, and did not provide any concerns or

complications regarding her pregnancy, Dr. Gulsen believed that Ms. Swayzer was

stable. (J. PFOF ¶ 60). Dr. Gulsen was also aware that, by the time she had seen

Ms. Swayzer on July 12th, she had been recommended for an outside referral. (J.

PFOF ¶ 42).

      On July 13th, Dr. Gulsen again intended on seeing Ms. Swayzer as per Dr.

Horton’s request. (GWM Add’l PSOF ¶ 118). Unfortunately, as part of her duties,

Dr. Gulsen was called to assist with other patients on that particular day and was

unable to round on Ms. Swayzer. (GWM Add’l PSOF ¶ 119). While Dr. Gulsen does

not recall the particular instances that occurred on July 13th, she noted that there

are a number of unanticipated events that can occur in a jail on a daily basis, such

as fights, withdrawal complications, and complications from high blood pressure or

diabetes. (GWM Add’l PSOF ¶ 120). As a result of time taken to deal with those



                                     Page 23 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 23 of 28 Document 383
patients, Dr. Gulsen was unable to see Ms. Swayzer on July 13th. (GWM Add’l

PSOF ¶ 121).

      Plaintiff’s expert, Dr. Vassallo, contends that Dr. Gulsen was deliberately

indifferent because she should have “escalated” Ms. Swayzer’s refusal on July 8th

and because she did not see Ms. Swayzer on July 13th. (GWMP Add’l PSOF ¶ 129).

As is the theme with Dr. Vassallo’s report, her section regarding Dr. Gulsen is

exceedingly brief and conclusory. Dr. Vassallo offers no articulated basis for her

contention of deliberate indifference other than sketchy, off-the-cuff remarks about

her review of Dr. Gulsen’s deposition. Dr. Vassallo does not provide any articulated

standard of care, much less an analysis as to how Dr. Gulsen’s activities met or did

not meet that criteria. As noted above, Dr. Vassallo demonstrated a lack of

knowledge as to guidelines applicable to Ms. Swayzer, and admitted she would

defer to obstetric specialists as to day-to-day care. So, this Court should again

disregard Dr. Vassallo’s alleged contentions as speculative and irrelevant.

      Rather, Dr. Gulsen’s attempts to provide care to Ms. Swayzer must be

examined both in the context of her own interactions, as well as the overall care

provisioned to Ms. Swayzer while she was in the Milwaukee County Jail. Dr.

Gulsen attempted to reach out to Ms. Swayzer on both July 8th and July 12th

without much result. Dr. Gulsen was aware on these encounters that Ms. Swayzer

had previously been cleared by an external hospital, had been seen by other medical

and mental health providers in the jail, and, particularly on July 12th, that Ms.

Swayzer had a referral pending to an outside provider. Ms. Swayzer’s interactions



                                      Page 24 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 24 of 28 Document 383
with Dr. Gulsen were harmonious with the medical records—she was insisting she

and her baby were fine, and wanted to be left alone. This was Ms. Swayzer’s right

as a patient, she was competent to make that call, and Dr. Gulsen appropriately let

her be. Though Ms. Swayzer had the capacity—and demonstrated ability—to seek

provider care if she had an issue with her pregnancy (see § III.B.1, supra), she did

not advise Dr. Gulsen that she was having any complications on either the 8th or

the 12th. As Professor Edwards notes, there was no reason to escalate care, as Ms.

Swayzer was presenting as an uncomplicated pregnancy in her 36th week. (GWM

Add’l PSOF ¶ 141). At the very most, Plaintiffs have generated a vague dispute as

to the degree of care that Dr. Gulsen attempted to offer to Ms. Swayzer, but this is

simply insufficient for an Eighth Amendment claim. McGee, 721 F.3d at 481;

Garvin, 236 F.3d at 898.

      Similarly, the fact that Dr. Gulsen was waylaid by patients that she deemed

of a higher acuity on July 13th does not create a triable deliberate indifference

claim. On July 13th, as far as providers were aware, Ms. Swayzer was proceeding

with an uncomplicated pregnancy. Ms. Swayzer had been seen by multiple

providers over the prior week and advised each of them that her baby was moving

and that she was doing fine. On July 13th, Dr. Gulsen was also aware that Ms.

Swayzer had been set up for a referral to an outside provider. Plaintiff has offered

no basis to contest Dr. Gulsen’s recollection that her time on July 13th was spent

dealing with emergent or higher acuity issues. Given Ms. Swayzer’s appearance of

an uncomplicated pregnancy, her prior history of refusing treatment, and the



                                     Page 25 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 25 of 28 Document 383
existence of other patients with medical needs, Dr. Gulsen made a judgment call.

Dr. Vassallo has offered no competent basis to critique Dr. Gulsen’s medical

judgment on that day. Conversely, Dr. Edwards has specifically opined that—based

upon Ms. Swayzer’s presentation and past interactions with providers—Dr.

Gulsen’s decision to defer an interaction with Ms. Swayzer until July 14th was an

appropriate exercise of medical judgment and not a deviation from the standard of

care. (GWM Add’l PSOF ¶ 142, (Edwards R., p. 6). Especially given Dr. Gulsen’s

prior attempts to interact with Ms. Swayzer and attempts to examine her and her

pregnancy, Plaintiffs have failed to demonstrate deliberate indifference. E.g.,

Gutierrez v. Peters, 111 F.3d 1364, 1375 (7th Cir. 1997) (Court must examine overall

treatment record, and isolated occurrences or exceptions do not give rise to a finding

of deliberate indifference).

      Similarly, Plaintiffs have failed to demonstrate a causal link between Dr.

Gulsen’s involvement in this case and the unfortunate passing of Ms. Swayzer’s

baby. Ms. Swayzer continually refused physical assessments and advised providers

that her baby was moving and she was doing fine. Plaintiffs have offered no basis to

conclude that any interaction between Dr. Gulsen and Ms. Swayzer would have

been any different than the interactions that took place between the two on prior

dates, or for that matter, the interactions that took place between Ms. Swayzer and

other medical or mental health providers prior to July 13th. Indeed, Ms. Swayzer

offered similar platitudes to Ms. Goss and Mr. Schmid when they encountered her

on July 13th. Both Ms. Goss and Mr. Schmid reported that Ms. Swayzer had no



                                     Page 26 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 26 of 28 Document 383
concerns when they encountered her on July 13th, and that Ms. Swayzer

demonstrated the ability to alert providers if she had an issue. No such alert was

provided to Dr. Gulsen or any other medical provider on July 13th. As such,

Plaintiffs’ contentions again reveal themselves to be speculative. Summary

judgment is accordingly warranted.

                                     Conclusion

      Medical and mental health providers, including these Defendants, attempted

to provide Ms. Swayzer with appropriate care and treatment at the Milwaukee

County Jail. Ms. Swayzer determined, as was her right, that she did not want to

engage with providers at the jail. Rather, Ms. Swayzer consistently advised

providers that her baby was moving, and that she and her baby were doing fine. Ms.

Swayzer’s presentation and assurances to providers were consistent with her stage

of pregnancy, and at no time were these Defendants aware of any complications

with respect to her pregnancy. Given that, the competent expert testimony

presented in this case confirms that these Defendants went beyond the applicable

standard of care in attempting to provide Ms. Swayzer and her baby with care.

Plaintiffs have been wholly unable to demonstrate that these Defendants acted with

deliberate indifference towards her or her baby, or were the cause of her passing.

       While the outcome in this case was unfortunate, it was not a result of any

deliberate indifference by Dr. White, Dr. Gulsen, or Nurse Meine. This Court must

accordingly award these Defendants summary judgment.




                                     Page 27 of 28

    Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 27 of 28 Document 383
                                 Respectfully submitted,
                                 CUNNINGHAM, MEYER & VEDRINE, P.C.

                                 By: /s/ Chad M. Skarpiak
                                        One of the Attorneys for Defendants
Michael R. Slovis
Chad M. Skarpiak
CUNNINGHAM, MEYER & VEDRINE, P.C.
1 East Wacker Drive, Suite 2200
Chicago, Illinois 60601
Tel: (312) 578-0049
cskarpiak@cmvlaw.com




                               Page 28 of 28

   Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 28 of 28 Document 383
